In the Court of Errors, the Chancellor in an opinion delivered by him, says: “ The only real question for consideration is, whether the evidence offered was sufficient to establish a technical release of the debt or an accord and satisfaction,” and he holds that “ as it was not executed by the agents in the names of the plaintiffs, or either of them, or by themselves as agents or attorneys of the plaintiffs, and the latter not even named or alluded to in the instrument, it was void as a release, and could not be made good by a subsequent parol ratification ;” for which latter point he cites Story on Agency, 239, § 242. Also, that as a parol agreement for the release of the debt, without satisfaction of on receiving part only, it was not valid at law, or in equity; parol evidence to show that such a void release was so intended, was inadmissible; also, that the evidence was insufficient to show an accord and satisfaction of the debt; and was for affirming the judgment.
But a majority of the court held otherwise, and that though the instrument offered in evidence as a release was not binding upon the principals as such, and could not be set up in bar of a recovery for the original debt; yet it was further held that it was competent to the debtor for the purpose of establishing an accord and satisfaction, to prove by parol, a ratification by the principal of the acts of his agent; by showing that with full knowledge of the facts, he had reaped the benefit of the compromise by accepting in whole or in part its fruits ; and "for that purpose to produce the release as evidence of the agreement, and show a compliance on his part with its requirements. Senator Yerplanck delivered the opinion of a majority of the court, which was concurred *392in by a vote of 13 to 6, and the judgment was accordingly reversed, and a venire de novo awarded.